 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 2:15-CR-00081-JAM
11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR SENTENCE
12                         v.                                REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                             ORDER
13   GORDON OWEN MILLER,
14                               Defendant.
15

16

17

18                                               STIPULATION

19          Plaintiff United States of America (the “government”), by and through its counsel of record, and

20 the defendant, by and through his counsel of record, hereby stipulate as follows:

21          1.     The defendant filed a motion for compassionate release on June 8, 2021. Docket No.

22 189. The government’s response is due on June 18, 2021, with any reply from the defendant due on

23 June 25, 2021. Docket No. 190.

24          2.     Counsel for the government requests additional time to obtain relevant records and draft

25 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

26 request.

27          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

28 schedule on the defendant’s motion as follows:

      STIPULATION RE BRIEFING SCHEDULE                   1
 1                  a)      The government’s response to the defendant’s motion to be filed on or before July

 2          2, 2021;

 3                  b)      The defendant’s reply to the government’s response to be filed on or before July

 4          9, 2021.

 5

 6          IT IS SO STIPULATED.

 7

 8    Dated: June 18, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 9

10                                                           /s/ JASON HITT
                                                             JASON HITT
11                                                           Assistant United States Attorney

12

13    Dated: June 18, 2021                                    /s/ JOHN BALAZS
                                                              JOHN BALAZS
14                                                            Counsel for Defendant
                                                              GORDON OWEN MILLER
15

16
                                                     ORDER
17
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
18
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
19
            a)      The government’s response to the defendant’s motion, Docket No. 189, is due on or
20
     before July 2, 2021;
21
            b)      The defendant’s reply to the government’s response, if any, is due on July 9, 2021.
22

23
            IT IS SO FOUND AND ORDERED this 21st day of June, 2021.
24

25
                                                       /s/ John A. Mendez
26                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
